 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13          v.                                        ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                  On August 14, 2019, the court referred to the All Parties Workgroup a dispute over

19   “interpretation of how and why medication non-compliant patients are scheduled for follow-up

20   under the CCHCS [California Correctional Health Care Services]1 Medication Adherence

21   Policy.” ECF No. 6242 at 11. On November 15, 2019, the parties filed a stipulation and

22   proposed order seeking approval of a “Draft Proposed Psychiatrist Medication Adherence

23   Clarifying Directives” (hereafter “proposed directives” or “directives”) as well as additional time

24   to meet and confer over the process by which the Special Master will monitor compliance with

25   this policy.” ECF No. 6393 at 2. At the third quarterly status conference of 2019, held on

26
            1
27           CCHCS was established by the Receiver in Plata v. Newsom, Case No. 01-1351 JST
     (N.D.Cal.), as part of accomplishing the Receiver’s remedial responsibilities in that action.
28
                                                      1
 1   December 13, 2019, the court directed the parties to supplement their stipulation with briefing on
 2   three questions: “(1) are the CDCR [California Department of Corrections and Rehabilitation]
 3   defendants developing their own quality management process for this policy; (2) how does this
 4   policy intersect with the Special Master’s general monitoring responsibilities; and (3) how, if at
 5   all, does the fact that the draft memo clarifies a policy of the Plata Receiver affect the monitoring
 6   issue presented by the parties’ request.” ECF No. 6441 at 7.
 7                  The parties have filed the required supplement. ECF No. 6434. In addition, the
 8   Special Master has informed the court that the purpose of the proposed directives is to clarify the
 9   steps that must be taken by a mental health prescriber, defined as “a psychiatrist or psychiatric
10   nurse practitioner acting under the supervision of a psychiatrist,” when the prescriber receives
11   email alerts automatically generated by the Electronic Health Record System (EHRS). ECF No.
12   6393 at 5. The court recognizes that the data leading to generation of the specified email alerts
13   will typically be generated by nurses, who are responsible for delivery of prescribed medication
14   and who are supervised by the Plata Receiver. The Special Master has informed the court that
15   the focus of monitoring compliance with these directives will be on whether the mental health
16   prescribers, as defined in the directives, follow them appropriately
17                  The court has reviewed both the stipulation and proposed order and the
18   supplemental briefing in light of recent events. As the court discussed in its order after the
19   evidentiary hearing it convened on the Golding Report, it has become clear that defendants have
20   not adequately policed the boundaries between this action and the Plata case “to protect and
21   advance the remedies required in this case.” ECF No. 6427 at 43. The court has also observed it
22   appears that a coordination process implemented between the Coleman court and the Plata court
23   “has strayed from its founding principles.” ECF No. 6441 at 2. With these considerations in
24   mind, as explained below the parties’ stipulation will be approved in part.
25                  The matter before the court originated with evidence reported by the court’s
26   Neutral Expert with respect to the Golding Report. That evidence suggested “CDCR’s Timely
27   Mental Health Referrals performance indicator is misleading because it does not reflect all
28   patients who required medication non-compliance appointments and therefore overstates Program
                                                       2
 1   Guide compliance.” ECF No. 6242 at 11. While the parties agreed that not all medication non-
 2   compliant patients were included in the performance indicator, id., as noted above they disputed
 3   “how and why medication non-compliant patients are scheduled for follow-up under the CCHCS
 4   Medication Adherence Procedure policy.” Id.
 5                  The CCHCS Medical Adherence Procedure policy is included in CCHCS’s
 6   “Inmate Medical Services Policies and Procedures” (IMSP&P) and is specifically referenced in
 7   the remedial plan for this action, which is titled the Mental Health Services Delivery System
 8   Program Guide (hereafter Program Guide).2 See ECF No. 6393 at 5 (citing Program Guide at 12-
 9   3-12, 12-4-9, 12-4-12, 12-4-19, 12-6-15, 12-9-8, and 12-10-7).3 The IMSP&P has “been
10   converted to the Health Care Department Operations Manual (HCDOM).”
11   https://cchcs.ca.gov/imspp/. The HCDOM “outlines the delivery of medical and dental care
12   provided to” inmate-patients in CDCR. https://cchcs.ca.gov/hcdom/. It is promulgated jointly by
13   CDCR’s Division of Health Care Services (DHCS) and CCHCS, collectively referred to as
14   “Health Care Services.” See HCDOM, Chapter 1, Article 1.
15                  The Program Guide applicable in this case requires mental health staff to refer to
16   the medication management provisions of the IMSP&P “regarding procedures for administration
17   of medication, medication refusals, Directly Observed Therapy (DOT), and other aspects of
18   medication administration.” ECF No. 5864-1 at 44; see also ECF No. 5864-1 at 58, 61, 67, 120,
19   160 and 173. Thus, the provisions of the IMSP&P identified above are also part of the court-
20   approved remedy in this action. See ECF No. 6214 (approving 2018 Program Guide Revision).
21                  The overarching task of the court’s Special Master is to “work with defendants and
22   experts to be selected by the special master . . . to develop a remedial plan that effectively
23   addresses the constitutional violations set forth in this court’s September 13, 1995 order.” ECF
24          2
               The Program Guide sets out the system for the delivery of mental health care to seriously
25   mentally ill inmates incarcerated in CDCR institutions. See ECF No. 5864-1 at 3. It is also the
     plan for that part of this action which requires defendants to remedy Eighth Amendment
26   violations in the delivery of mental health care to these inmates. See, e.g., ECF No. 5610 at 1 n.1.
            3
27            The 2018 Program Guide is found at ECF No. 5864-1. The pages cited by the parties in
     the proposed clarification are found at ECF No. 5864-1 at 44, 58, 61, 67, 120, 160 and 173.
28
                                                       3
 1   No. 640 at 3, 4. The Special Master is also required to monitor implementation of all remedies,
 2   which must be approved by the court. See ECF No. 640 at 4. “[D]evelopment of a quality
 3   assurance program” is one of the remedies required in this action. Coleman v. Wilson, 912
 4   F.Supp. 1282, 1308 (E.D.Cal. 1995). In other words, to perform his job, the Special Master must
 5   work closely with defendants as defendants plan and implement quality management systems for
 6   the delivery of mental health care.
 7                  With the foregoing in mind, the court turns to the specific stipulation presented by
 8   the parties. The Draft Proposed Psychiatric Medication Adherence Clarifying Directives attached
 9   as Exhibit A to the Joint Report and Stipulation filed November 15, 2019 represents the
10   agreement of the parties and the Special Master regarding proper interpretation of the relevant
11   medication management provisions of the IMSP&P as incorporated into the Program Guide. This
12   interpretation will be approved by this order. The parties also represent that the Plata Receiver
13   has received the proposed directives and it is likely the directives will need to be incorporated
14   into the HCDOM at a subsequent stage of these proceedings. ECF No. 6434 at 3. The court
15   accepts these representations.
16                  The parties also request approval of their stipulated agreement “to continue to
17   meet and confer in the Workgroup process to discuss a process to monitor compliance with the
18   medication adherence policy, and to file a joint report, within sixty days from the date of the order
19   approving [the] stipulation, that sets forth the agreement for monitoring, if completed, or a
20   description of the progress made towards finalizing the monitoring process.” ECF No. 6393 at 2.
21   The supplemental briefing of the parties makes clear that the monitoring contemplated by their
22   agreement will be accomplished with the use of computer-generated performance reports, and
23   that proper implementation and monitoring of the proposed directives require both “technical
24   changes to the electronic health record system” (EHRS) and development of “performance report
25   indicators.” ECF No. 6434 at 2. Defendants propose to develop the performance report
26   indicators and implementation plan internally first, and then present those to the Special Master
27   and plaintiffs’ counsel for input. Id.
28
                                                      4
 1                  The tasks necessary to proper monitoring of the proposed directives, namely, the
 2   technical changes to the EHRS and development of performance report indicators for monitoring
 3   compliance with the proposed directives, is occurring in the larger context of remediation of
 4   defendants’ data management and reporting systems following the conclusion of the evidentiary
 5   proceedings on the Golding Report. The court’s December 23, 2019 order confirmed that the
 6   Special Master is authorized “to hire his own data expert or otherwise make arrangements to
 7   ensure he has the necessary expertise at his disposal.” ECF No. 6435 at 2-3. That order includes
 8   specific direction concerning the Special Master’s access to defendants’ business rules, mental
 9   health care data, and discussions concerning possible “use of the CCHCS Quality Management
10   Section to manage CDCR Mental Health data.” Id. at 3. While the December 23, 2019 order was
11   issued after the November 15, 2019 stipulation was submitted to the court for review and
12   approval, the provisions and general spirit of the December 23, 2019 order must apply to all
13   aspects of development of defendants’ mental health quality management processes going
14   forward. Those provisions clarify long-standing practices that must not be abandoned,
15   particularly at this point in time. To that end, the Special Master must supervise development of
16   the performance indicators and the monitoring plan, with plaintiffs’ involvement subject to his
17   direction.
18                  In accordance with the above, IT IS HEREBY ORDERED that:
19                  1.   The Draft Proposed Psychiatric Medication Adherence Clarifying Directives
20                       appended as Exhibit A to the Joint Stipulation of the Parties filed November
21                       15, 2019, ECF No. 6393, is approved for incorporation into the Program
22                       Guide, either directly or by reference as an addendum to the Medication
23                       Management provisions of the HCDOM referred to in the Program Guide; the
24                       court expects this incorporation will take place prior to submission of the 2021
25                       Program Guide and that the manner of incorporation will be clear in that
26                       document.
27

28
                                                       5
 1              2. The Special Master shall supervise full implementation and monitoring of the
 2                  Psychiatric Medication Adherence Clarifying Directives, consistent with his
 3                  duties under the Order of Reference, ECF No. 640.
 4   DATED: February 14, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 6
